Citation Nr: 0029150	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-23 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that: a rating decision in December 1970 
denied entitlement to service connection for a back 
disability; the veteran was duly notified of that decision; 
he did not file a timely appeal, and the decision became 
final.  The veteran has attempted to reopen his claim for 
service connection for a back disability; the RO found that 
new and material evidence which would warrant reopening the 
claim had not been submitted, and the current appeal ensued.

The veteran appeared and testified at a personal hearing 
before the undersigned in October 2000.  At the hearing, the 
veteran and his representative clarified the issue to be 
considered by the Board, which is listed above.


FINDINGS OF FACT

1.  An unappealed RO decision in December 1970 denied 
entitlement to service connection for a back disability.

2.  Additional evidence received since December 1970 is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran has submitted an opinion by a private 
physician that he may have sustained a mechanical injury to 
the lumbar spine while on active duty and that he has an 
underlying back disorder which is productive of intermittent 
pain.  



CONCLUSIONS OF LAW

1.  A rating decision in December 1970, which denied 
entitlement to service connection for a back disability, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  Additional evidence received since December 1970 is new 
and material, and the veteran's claim of entitlement to 
service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 1991). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis must 
be applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 
1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a) (2000).  Second, 
if new and material evidence has been presented, then 
immediately upon reopening the veteran's claim, VA must 
determine whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is found to be well-grounded, then the merits of 
the claim may be evaluated after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met. 

The Board notes that a recent Congressional enactment has 
eliminated the second step of the Elkins analysis.  On 
October 30, 2000, the President signed into law Public Law 
No. 106-398, which amended the provisions of 38 U.S.C.A. 
§ 5107 to eliminate the well-grounded claim requirement. 

The basis of the prior final disallowance of service 
connection for a back disability was that such disability had 
not been shown on a postservice VA examination.

At the time of the prior final denial of the veteran's claim 
in December 1970, the evidence included: the veteran's 
service medical records; a report of private X-rays in July 
1970; and a report of a VA examination in November 1970.

The service medical records disclosed that: in December 1964, 
a two year history of low backache was noted; in February 
1965, the veteran complained of low back pain, but, on 
examination, there was full range of motion, without pain, 
and no muscle spasms were noted; and, at an examination for 
service separation in May 1965, slight left thoraco-lumbar 
scoliosis was noted.

The private X-rays of the lumbosacral spine in July 1970 
showed a transitional vertebra at the L-5 level, with 
pseudoarthrosis formation on the left.

At the VA examination in November 1970, the veteran 
complained that his back bothered him daily, but not 
severely.  On examination, curvature of the spine was normal; 
there were no spasms or tenderness; mobility of the spine and 
straight leg raising were excellent.  The diagnosis was 
history of low back pain.

The additional evidence added to the record since December 
1970, which is new, includes: a report of private X-rays in 
September 1998; a report and opinion by a private physician 
in January 1990; and the veteran's personal hearing testimony 
in October 2000.

The private X-rays in September 1998 showed ankylosis of L5-
S1, with diffuse spondylitic changes.  

At a personal hearing before the undersigned in October 2000, 
the veteran testified that: in service, he injured his back 
when he fell from a jeep which was going 25 or 30 miles an 
hour; he did not report the incident or seek treatment at the 
time, because his military police commanding officer did not 
like to hear about injuries; at service separation, he had 
back pain; and, currently, he could move his back normally, 
but he had pain.

In January 1990, a private physician, who examined the 
veteran, reported that it was plausible that he had sustained 
a mechanical injury to the lumbar spine during his active 
service, and the veteran has an underlying disorder which 
results in intermittent back pain, with a current diagnosis 
of mild lumbar spondylosis.

The Board finds that the additional evidence, which shows 
that the veteran has a current back disability, is probative 
as to the basis of the prior final disallowance of his claim 
and thus constitutes new and material evidence to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  The 
Board will, therefore, proceed to consider the claim on the 
merits.

For the reasons stated below, this case will be remanded to 
the RO for further development of the evidence.



ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a back disability is 
reopened and, to that extent, the appeal is granted.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that, if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant 
case, the Board finds that an opinion should be sought from a 
specialist in orthopedics as to the relationship, if any, 
between the veteran's current back disability and his active 
service.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review a copy of this remand and 
the veteran's medical records in the 
claims file.  The examiner should 
determine the nature and extent of any 
and all abnormalities and disorders of 
the veteran's lumbosacral spine.  The 
examiner should offer an opinion on the 
questions of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any current disorder(s) 
of the veteran's back are related to the 
injury he claims to have sustained during 
active service from August 1962 to August 
1965 or are otherwise related to his 
period of service.  A rationale for the 
opinions stated should be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



